-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated January 14, 2022 is acknowledged. 
Priority
This application is a 371 of PCT/US2015/066463 filed on 12/17/2015, which claims benefit of provisional application 62/094,712 filed on 12/19/2014. 
Claim Status
Claims 1, 5-9, 11-16, 18-29, and 31-40 are pending and examined. Claims 2-4, 10, 17, and 30 were cancelled. Claims 1, 5-9, 14, 16, 21-23, 25-29, 31-33, 35, 36, and 37 were amended. Previously withdrawn claims 22-29 and 31-40 are rejoined. 
Withdrawn Claim Objections
Objections to claim 1 and 5 are withdrawn because objections were obviated with claim amendments. 
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 1, 5-9, 11-16, and 18-21 are withdrawn because rejections were obviated with claim amendments. 
Election/Restriction

Claims 1, 5-9, 11-16, and 18-21 are allowable. Claims 22-29, 31, 32, and 35-40, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-VII and IX, as set forth in the Office action mailed on October 18, 2018, is hereby withdrawn and claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 18, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Murphy on February 22, 2022.
The application has been amended as follows:
Replace claim 23 with 
--The agent of claim 22, wherein the at least one non-alkoxylated fatty substance that is liquid at 25°C is selected from the group consisting of C6-C16 hydrocarbons, hydrocarbons containing more than 16 carbon atoms, plant oils, mineral oils, non-silicone synthetic oils, triglyceride plant oils, synthetic triglycerides, fluoro oils, liquid fatty alcohols, liquid fatty acids, liquid esters of fatty acids other than triglycerides, liquid esters of fatty alcohols other than triglycerides, liquid esters of fatty acids and fatty alcohols other than triglycerides, silicones, and mixtures thereof.--. 
In claim 25 line 4, replace “polyethoxylated phenols” with --polyethoxylated alkyl phenols--.
Reasons for Allowance
The closest prior art of record is the combination of Darkwa (US 2004/0166074 Al Published August 26, 2004) and Burkhard (WO 2014/131469 Al, published September 4, 2014); and the combination of Darkwa (US 2004/0166074 Al Published August 26, 2004) and Darkwa (Patent 5,293,885 Date of Patent March 15, 1994). The present claims are not obvious over these combinations of references because claim 1 was amended to require the hair treatment composition to be stable up to 8 weeks in a controlled chamber at 5°C, 25°C, 37°C, and 45°C, and for 10 days in a freeze/thaw cycle, which is not obvious over the cited references. The phrase “up to 8 weeks” is interpreted to mean 8 weeks of stability at 5°C, 25°C, 37°C, and 45°C. This interpretation is consistent with applicant’s arguments presented in the remarks submitted in the pre-brief dated 06/15/2021. Darwka teaches that the oven sample separated after 24 hours. Darkwa does not define oven temperature, however it would have been reasonable to assume that oven temperature encompasses 37°C and 45°C because Darkwa is in the same field of endeavor as applicant’s invention and it would have been reasonable to conclude that oven temperature in Darkwa encompasses oven temperature of the present application. Present application defines “stable” to mean that the composition does not separate. Therefore, the claimed composition is not obvious over the prior art composition because the prior art composition fails the required stability. Based on the prior art of record, it would not have been obvious to one skilled in the art to further modify the composition in Darkwa in order to arrive at a composition having the claimed stability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Claims 1, 5-9, 11-16, 18-29, and 31-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Alma Pipic/ 
Primary Examiner, Art Unit 1617